DETAILED ACTION
Claims 1-25 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/618,027, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, U.S. Provisional Application No. 62,618,027 does not provide adequate support or enablement at least for the limitations “an event hook application programming interface (API)” and “a blackboard memory, the blackboard memory being a shared memory with non-blocking reads and writes and performing functionality” recited in claim 1 and the similar limitations recited in claims 13 and 25.

Drawings
Figures 11-13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (paragraphs [0044]-[0046]).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The instant application is a continuation of U.S. Patent Application No. 16/249,874, filed 01/16/2019, which is now issued as U.S. Patent No. 10,983,843 B2 on 04/20/2021. Both the patent number and the issue date must be disclosed in the first paragraph of the specification and/or with the Application Data Sheet.
Appropriate corrections are required. Applicant is advised to review the entire disclosure for further needed corrections.
The use of the terms JAVA, JAVASCRIPT, APACHE, which are trade names or marks used in commerce, has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 2, 3, 14, and 15 are objected to because of the following informalities:
Claim 2, line 2: “web containers” and “one or more published events” should have been –the web containers— and –the one or more published events—, respectively.
Claim 3, line 1: “web containers” should have been –the web containers—.
Claim 14, lines 2-3: “web containers” and “one or more published events” should have been –the web containers— and –the one or more published events—, respectively.
Claim 15, line 2: “web containers” should have been –the web containers—.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the web containers being provided to the any number of worker nodes for logical isolation of system agent execution in memory” in lines 11-13. However, it is not clear if each of the web containers logically isolate their corresponding system agents’ execution within a 
For the following analysis, the Examiner will consider the limitation “the web containers being provided to the any number of worker nodes for logical isolation of system agent execution in memory” as referring to –the web containers being provided to the any number of worker nodes for logical isolation of each of the corresponding system agents’ execution in the memory— (i.e. each of the web containers logically isolate their corresponding system agents’ execution within a corresponding space in the system memory) in view of the disclosure provided in paragraphs [00141] and [00150] of the specification.
Claims 2-12 inherit the features of claim 1 and are rejected accordingly.
Claim 7 recites the limitation “The system of claim 6, further comprising writing” in line 1. However, the limitation “writing” is a method step whereas the limitation “The system of claim 6, further comprising” indicates this should be a system component.
For the following analysis, the Examiner will consider the limitation “The system of claim 6, further comprising writing” as –The system of claim 6, wherein the instructions that, when executed by the one or more processors, cause the system to further perform writing—. 
Claims 8-10 inherit the features of claim 7 and are rejected accordingly.
Claim 9 recites the limitation “The system of claim 8, further comprising modeling” in line 1. However, the limitation “modeling” is a method step whereas the limitation “The system of claim 8, further comprising” indicates this should be a system component.
For the following analysis, the Examiner will consider the limitation “The system of claim 8, further comprising modeling” as –The system of claim 8, wherein the instructions that, when executed by the one or more processors, cause the system to further perform modeling—. 
Claim 10 inherits the features of claim 9 and is rejected accordingly.
Claim 13 recites the limitation “the web containers being provided to the any number of worker nodes for logical isolation of system agent execution in memory” in lines 9-11. However, it is not clear if each of the web containers logically isolate their corresponding system agents’ execution within a corresponding space in memory, or if there is a dedicated isolated space in the memory (e.g. a sandbox) that all of the system agent execution takes place.
For the following analysis, the Examiner will consider the limitation “the web containers being provided to the any number of worker nodes for logical isolation of system agent execution in memory” as referring to –the web containers being provided to the any number of worker nodes for logical isolation of each of the corresponding system agents’ execution in memory— (i.e. each of the web containers logically isolate their corresponding system agents’ execution within a corresponding space in the memory) in view of the disclosure provided in paragraphs [00141] and [00150] of the specification.
Claims 14-24 inherit the features of claim 13 and are rejected accordingly.
Claim 19 recites the limitation “The non-transitory computer readable medium of claim 18, further comprising writing” in line 1. However, the limitation “writing” is a method step whereas the limitation “The non-transitory computer readable medium of claim 18, further comprising” indicates this should be a component of the medium.
For the following analysis, the Examiner will consider the limitation “The non-transitory computer readable medium of claim 18, further comprising writing” as –The non-transitory computer readable medium of claim 18, wherein the method further comprising writing—. 
Claims 20-22 inherit the features of claim 19 and are rejected accordingly.
Claim 21 recites the limitation “The non-transitory computer readable medium of claim 20, further comprising modeling” in line 1. However, the limitation “modeling” is a method step whereas the limitation “The s non-transitory computer readable medium of claim 20, further comprising” indicates this should be a component of the medium.

Claim 22 inherits the features of claim 21 and is rejected accordingly.
Claim 25 recites the limitation “the web containers being provided to the any number of worker nodes for logical isolation of system agent execution in memory” in lines 8-10. However, it is not clear if each of the web containers logically isolate their corresponding system agents’ execution within a corresponding space in memory, or if there is a dedicated isolated space in the memory (e.g. a sandbox) that all of the system agent execution takes place.
For the following analysis, the Examiner will consider the limitation “the web containers being provided to the any number of worker nodes for logical isolation of system agent execution in memory” as referring to –the web containers being provided to the any number of worker nodes for logical isolation of each of the corresponding system agents’ execution in memory— (i.e. each of the web containers logically isolate their corresponding system agents’ execution within a corresponding space in the memory) in view of the disclosure provided in paragraphs [00141] and [00150] of the specification.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-25 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-25 of prior U.S. Patent No. 10,983,843 B2. 
Claims 1-25 of the instant application are drawn to identical subject matter as claims 1-25 of U.S. Patent No. 10,983,843 B2, respectively. Therefore, claims 1-25 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-25 of prior U.S. Patent No. 10,983,843 B2.
This is a statutory double patenting rejection.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 9,182,977 B2 by Duggal et al.
U.S. Patent No. 9,075,616 B2 by Duggal et al.
U.S. Patent No. 8,533,675 B2 by Duggal et al.
U.S. Patent No. 9,841,955 B2 by Duggal et al.
U.S. Patent No. 9,483,238 B2 by Duggal et al.
U.S. Patent No. 9,106,676 B1 by Hucik et al.
U.S. Patent No. 7,865,887 B2 by Kaiser et al.
U.S. Patent Application Publication No.2016/0203282 A1 by Azizian et al.
U.S. Patent Application Publication No.2009/0271468 A1 by DiStefano.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194